EXHIBIT 10.1

 

This exhibit reflects an amendment to the IBM 401(k) Plus Plan to incorporate
changes that are required to be made to maintain the qualified status of the
plan under the Internal Revenue Code.

 

IBM 401(K) PLUS PLAN

(as Amended and Restated as of January 1, 2008)

 

AMENDMENT No. 3

 

Instrument of Amendment

 

Recitals:

 

International Business Machines Corporation (“IBM”) has established and
maintains the IBM 401(k) Plus Plan (the “Plan”), a qualified retirement plan
that meets the requirements of Section 401(a) of the Internal Revenue Code (the
“Code”) and that includes a cash or deferred arrangement within the meaning of
Section 401(k) of the Code.

 

In accordance with Section 13.01 of the Plan, IBM has reserved the right to
amend the Plan at any time and from time to time.

 

In accordance with Section 13.01 of the Plan, the Plan Administrator is
authorized to adopt amendments to the Plan that are necessary to maintain the
tax-qualified status of the Plan.

 

IBM amended and restated the Plan, effective as of January 1, 2008.

 

IBM has determined to amend the Plan, as heretofore restated, in the manner set
forth in this Instrument of Amendment, to be effective as specified herein.

 

Amendment:

 

1.  Section 1.15 is amended, effective January 1, 2008, by inserting immediately
after the first sentence of Section 1.15, the following new sentence:

 

“Notwithstanding the foregoing, deal team payments and significant signings
bonuses paid to Non-Executives during the period commencing January 1, 2008 and
ending on March 31, 2008, shall be deemed to be Compensation for the Plan.  Any
significant signings bonuses or deal team payments paid after the end of such
period shall not be considered Compensation under the Plan.”

 

2.  Section 8.01(b) is amended, effective August 1, 2008, by adding after the
first sentence of Section 8.01(b), the following new sentence:

 

“The preceding sentence shall not apply with respect to any withdrawal made
during the period beginning August 1, 2008, and ending April 27, 2009, that is
distributed from the Participant’s Before-Tax Deferral Account only or from the
Participant’s Roth Contributions Account only.”

 

--------------------------------------------------------------------------------


 

3.  Section 8.02(e) is amended, effective January 1, 2008, by adding after the
first sentence of Section 8.02(e), the following new sentence:

 

“The preceding sentence shall not prohibit any Hardship withdrawal made during
the period beginning January 1, 2008, and ending June 8, 2009, unless the
Hardship withdrawal would include Deferred Cash Contributions.”

 

4.  Section 10.04(a)(i) is modified, effective August 1, 2008, to read as
follows:

 

“no Participant may take more than 4 withdrawals from his Account in any Plan
Year (except with respect to any withdrawal made during the period beginning
August 1, 2008, and ending April 27, 2009, that is distributed from the
Participant’s Before-Tax Deferral Account only or from the Participant’s Roth
Contributions Account only); and”

 

--------------------------------------------------------------------------------